
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


        AMENDMENT NUMBER EIGHT, dated as of July 29, 2002 (this "Amendment"), to
the Amended and Restated Credit Agreement dated as of November 27, 1998, as
previously amended, modified and supplemented and as last amended by Amendment
Number Seven, dated as of March 28, 2002 (the "Credit Agreement"), among
SUPERIOR TELECOMMUNICATIONS INC. (formerly known as Superior/Essex Corp.), a
Delaware corporation (the "Company"), ESSEX GROUP INC., a Michigan corporation
("Essex" and, together with the Company, the "Borrowers"), each of the
Guarantors party thereto (the "Guarantors") (which Guarantors include Superior
TeleCom Inc., a Delaware corporation (the "Parent")), the lending institutions
from time to time party thereto (each a "Lender" and, collectively, the
"Lenders"), BANKERS TRUST COMPANY, as Administrative Agent, MERRILL LYNCH & CO.,
as Documentation Agent, and FLEET NATIONAL BANK, as Syndication Agent (the
"Agents"). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

        WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrowers;

        WHEREAS, the Borrowers have requested that the Agents and the Lenders
amend certain sections of the Credit Agreement relating, among other things, to
(i) the timing of certain scheduled term loan repayments and (ii) the timing for
testing compliance by the Borrowers with certain financial covenants; and

        WHEREAS, the Agents and the Lenders have considered and agreed to the
Borrowers' requests, upon the terms and conditions set forth in this Amendment;
and

        WHEREAS, the consent of the Required Lenders and the Required Lenders of
each Tranche of Term Loans is necessary to effect this Amendment;

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


SECTION ONE—AMENDMENTS


        1.1.    Amendments to Section 4 (Payments) of the Credit Agreement.    

        (a) Section 4.02(b) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

        "(b) In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02, on each date set forth below, the
Borrowers shall be required to repay that principal amount of Tranche A Term
Loans, to the extent then outstanding, set forth opposite such date (each such
repayment, as the same may be reduced as provided in Sections 4.01 and 4.02(i),
a

--------------------------------------------------------------------------------

"Tranche A Term Loan Scheduled Repayment," and each such date, a "Tranche A Term
Loan Scheduled Repayment Date"):

Tranche A Term Loan
Scheduled Repayment Date

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

September 16, 2002   4,088,424.28 September 30, 2002   7,672,566.98 October 31,
2002   1,069,341.18 November 29, 2002   4,508,145.09 December 31, 2002  
8,167,599.72 January 31, 2003   8,553,394.43
Quarterly Payment Date in March 2003
 
11,250,571.24 Quarterly Payment Date in June 2003   11,250,571.24 Quarterly
Payment Date in September 2003   11,250,571.24 Quarterly Payment Date in
December 2003   48,384,770.40 May 27, 2004   190,622,685.16

All Tranche A Term Loans will be repaid on the Tranche A Term Loan Maturity
Date."

        (b) Section 4.02(c) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

        "(c) In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02, on each date set forth below, the
Borrowers shall be required to repay that principal amount of Tranche B Term
Loans, to the extent then outstanding, set forth opposite such date (each such
repayment, as the same may be reduced as provided in Sections 4.01 and 4.02(i),
a "Tranche B Term Loan Scheduled Repayment," and each such date, a "Tranche B
Term Loan Scheduled Repayment Date"):

Tranche B Term Loan
Scheduled Repayment Date

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

September 16, 2002   5,194,540.72 September 30, 2002   9,748,367.33 October 31,
2002   1,358,649.67 November 29, 2002   5,727,816.31 December 31, 2002  
10,377,330.35 January 31, 2003   10,867,501.19
Quarterly Payment Date in March 2003
 
14,294,394.73 Quarterly Payment Date in June 2003   14,294,394.73 Quarterly
Payment Date in September 2003   14,294,394.73 Quarterly Payment Date in
December 2003   61,475,190.25
Quarterly Payment Date in March 2004
 
36,502,264.99 Quarterly Payment Date in June 2004   34,282,178.89 Quarterly
Payment Date in September 2004   34,282,178.89 Quarterly Payment Date in
December 2004   34,282,178.89
Quarterly Payment Date in March 2005
 
34,282,178.89 Quarterly Payment Date in June 2005   34,282,178.89 November 27,
2005   34,241,912.87

All Tranche B Term Loans will be repaid on the Tranche B Term Loan Maturity
Date."

2

--------------------------------------------------------------------------------


        1.2    Amendment to Section 7.19 (Receivables Financing Agreement) of
the Credit Agreement.    

        Section 7.19 of the Credit Agreement is hereby amended by deleting the
phrase "four weeks" contained therein and inserting in lieu thereof the phrase
"two weeks".

        1.3    Amendment to Section 8.11A (Monthly Covenants) of the Credit
Agreement.    

        Section 8.11A of the Credit Agreement is hereby amended by adding the
following new paragraph immediately following the last paragraph thereof:

        "Notwithstanding anything to the contrary contained in this
Section 8.11A, (i) the Company will not be required to comply with
Section 8.11A(c) with respect to the month ended June 30, 2002, and (ii) the
Company will not be required to comply with Section 8.11A(a) with respect to the
month ended July 31, 2002. Notwithstanding anything to the contrary contained in
this Section 8.11A or in Section 7.01(a), compliance by the Company with
Section 8.11A(b) with respect to the month ended August 31, 2002 shall be tested
on September 16, 2002."

        1.4    Amendment to Section 8 (Negative Covenants) of the Credit
Agreement    

        Section 8 of the Credit Agreement is hereby amended by adding the
following new Section 8.18 immediately following Section 8.17 at the end
thereof:

        "Section 8.18.    New Receivables Financing Agreements.    The Company
will not, and will not permit any of its Subsidiaries to, enter into any new
accounts receivable facility which replaces the Essex Funding Agreement without
the consent of the majority (in number) of the Lenders on the Steering Committee
of the Lenders."


SECTION TWO—CONDITIONS TO EFFECTIVENESS


        (a) This Amendment shall become effective on the date (the "Amendment
No. 8 Effective Date") on which the Administrative Agent shall have received:

        (i)    counterparts of this Amendment executed by each Borrower, the
Required Lenders and the Required Lenders of each Tranche of Term Loans;

        (ii)  payment in full of all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees and disbursements of Simpson
Thacher & Bartlett and Policano & Manzo) pursuant to the Credit Agreement (which
costs and expenses shall be paid by wire transfer of immediately available funds
and distributed by the Administrative Agent to the parties entitled thereto);
and

        (iii)  an Officer's Certificate from the Borrowers certifying that no
Default or Event of Default has occurred or is continuing (after giving effect
to this Amendment) and, in the view of the Steering Committee of the Lenders, no
material adverse fact or circumstance or development has become known or been
disclosed.

        (b) The effectiveness of this Amendment (other than Section Three) is
further conditioned upon the accuracy of the representations and warranties set
forth in Section Three hereof.


SECTION THREE—REPRESENTATIONS AND WARRANTIES


        Each of the Parent and the Company hereby confirms, reaffirms and
restates the representations and warranties made by it in Section 6 of the
Credit Agreement and all such representations and warranties are true and
correct in all material respects as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date), except such representations and warranties need not be true and
correct to the extent that changes in the facts and conditions on which

3

--------------------------------------------------------------------------------


such representations and warranties are based are required or permitted under
the Credit Agreement or such changes arise out of events not prohibited by the
covenants set forth in Sections 7 and 8 of the Credit Agreement or otherwise
permitted by consents or waivers. The Company hereby further represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) to the Agents and each Lender that:

        (a)  Each Credit Party has the corporate power and authority to execute,
deliver and perform this Amendment and has taken all corporate actions necessary
to authorize the execution, delivery and performance of this Amendment;

        (b)  No Default or Event of Default has occurred and is continuing;

        (c)  No consent of any person other than all of the Lenders and the
Agents parties hereto, and no consent, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability against any Credit Party of
this Amendment;

        (d)  This Amendment has been duly executed and delivered on behalf of
each Credit Party by a duly authorized officer or attorney-in-fact of such
Credit Party, and constitutes a legal, valid and binding obligation of each
Credit Party enforceable against such Credit Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, preferential transfer, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors' rights and remedies generally, (b) general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law),
and by the discretion of the court before which any proceeding therefor may be
brought, or (c) public policy considerations or court administrative, regulatory
or other governmental decisions that may limit rights to indemnification or
contribution or limit or affect any covenants or agreements relating to
competition or future employment; and

        (e)  The execution, delivery and performance of this Amendment will not
violate (i) any provision of law applicable to any Credit Party or (ii) any
contractual obligation of any Credit Party, other than such violations that
would not reasonably be expected to result in, singly or in the aggregate, a
Material Adverse Effect.


SECTION FOUR—MISCELLANEOUS


        (a)  Except as herein expressly amended, the Credit Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, except as otherwise provided herein, are ratified and confirmed in
all respects and shall remain in full force and effect in accordance with their
respective terms.

        (b)  This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be an original and all of which shall
constitute one and the same agreement.

        (c)  THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        (d)  This Amendment shall not constitute a consent or waiver to or
modification of any provision, term or condition of the Credit Agreement, other
than such terms, provisions, or conditions that are required to consummate the
transactions contemplated by this Amendment. All terms, provisions, covenants,
representations, warranties, agreements and conditions contained in the Credit
Agreement, as amended hereby, shall remain in full force and effect.

        (e)  Each of the Borrowers, the Parent and their respective Subsidiaries
acknowledges and consents to all of the terms and conditions of this Amendment
and agrees that this Amendment and all

4

--------------------------------------------------------------------------------


documents executed in connection herewith do not operate to reduce or discharge
such obligations of the Borrowers, the Parent and their respective Subsidiaries
under the Credit Agreement or the other Credit Documents. Each of the Borrowers,
the Parent and their respective Subsidiaries further acknowledges and agrees
that such Borrowers, the Parent and their respective Subsidiaries each has no
claims, counterclaims, offsets, or defenses to the Credit Documents and the
performance of such obligations of the Borrowers, the Parent and their
respective Subsidiaries thereunder or if such Borrowers, the Parent and their
respective Subsidiaries did have any such claims, counterclaims, offsets or
defenses to the Credit Documents or any transaction related to the Credit
Documents, the same are hereby waived, relinquished and released in
consideration of the Lenders' execution and delivery of this Amendment. Each of
the Borrowers, the Parent and their respective Subsidiaries listed as a
Guarantor on the signature pages hereof acknowledges that it is a Guarantor
under the Credit Agreement.

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2



SECTION ONE—AMENDMENTS
SECTION TWO—CONDITIONS TO EFFECTIVENESS
SECTION THREE—REPRESENTATIONS AND WARRANTIES
SECTION FOUR—MISCELLANEOUS
